IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DONALD J. KALIL, executor of the           §
 Estate of James Kalil, Sr., and trustee    §   No. 241, 2019
 of the James Kalil, Sr. Revocable          §
 Trust,                                     §
                                            §
        Petitioner Below,                   §   Court Below–Court of Chancery
        Appellant,                          §   of the State of Delaware
                                            §
        v.                                  §   Case No. 11047 VCZ
                                            §
 JAMES P. KALIL, JANICE                     §
 KETCHAM, and JACQUELINE                    §
 KALIL,                                     §
                                            §
        Respondents Below,                  §
        Appellees.                          §


                            Submitted:     October 25, 2019
                             Decided:      January 14, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

       After careful consideration of the parties’ briefs and the record on appeal, we find

it evident that the judgment of the Court of Chancery should be affirmed on the basis of

the Court of Chancery’s June 11, 2019 order, which overruled the petitioner’s and

respondents’ objections to the Master’s Final Report and adopted the well-reasoned

Master’s Final Report dated February 7, 2018 in its entirety.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court

of Chancery is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                           Justice